Citation Nr: 0937505	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical segment of the spine.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar segment of the spine.

6.  Entitlement to service connection for a right knee 
disability, to include arthritis.

7.  Entitlement to service connection for disabilities of the 
feet, to include arthritis.

8.  Entitlement to service connection for disabilities of the 
hands, to include arthritis.

9.  Entitlement to service connection for disabilities of the 
wrists, to include arthritis.

10.  Entitlement to service connection for disabilities of 
the elbows, to include arthritis.

11.  Entitlement to service connection for a disability of 
the right shoulder, to include arthritis.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for a urinary tract 
disability.

15.  Entitlement to service connection for residuals of a 
burn to the right middle finger.

16.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include anxiety, depression, 
and dysthymia.

17.  Entitlement to service connection for sleep apnea.

18.  Entitlement to service connection for a right eye 
disability, to include a hordeolum of the right eyelid.

19.  Entitlement to service connection for residuals of 
anthrax vaccination.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active duty for training from September 1985 
to January 1986.  She had active military service from 
January 1987 to January 1989.  She also served in the United 
States Naval Reserve in active duty for training and inactive 
duty training status at various times until separation in 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, that denied service connection for 
multiple claimed disabilities.  This appeal also arises from 
a July 2006-issued RO rating decision that denied service 
connection for residuals of anthrax vaccination.  

The Board previously remanded the case for development in 
June 2004.  The case has been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's June 2004 remand reflects that the Veteran failed 
to report for a hearing before a Veterans Law Judger (Travel 
Board hearing).  Upon receiving the Board's remand in June 
2004, the Veteran reported that she had not received notice 
of that hearing.  Inspection of the hearing notice letter 
reflects that it might have been sent to an incorrect 
address.  

More recently, the Veteran requested a Travel Board hearing 
on the issue of service connection for residuals of anthrax 
vaccination.  The RO sent a notice letter in May 2008 
concerning the time and place of her hearing, but the Veteran 
failed to report for the hearing.  However, the Veteran had 
moved frequently that year and it is not clear that the 
notice was sent to the correct address.  Thus, a hearing at 
the RO before a Veterans Law Judge should be re-scheduled.  
The Veteran has provided a current new address.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran at her 
current address provided in November 2008 
and notification to her representative.  
A copy of the notice to the Veteran of 
the scheduling of the hearing should be 
placed in the record.

2.  After the hearing is conducted, or if 
the Veteran withdraws her hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.

The Veteran need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


